UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File Number 33-42498 EC Development, Inc. (Exact name of registrant as specified in its charter) Delaware 11-2714721 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23 E. 9th Street, Suite 229, Shawnee, Oklahoma, 74801 (Address of principal executive offices) (405) 273-3330 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by checkmark whether the registrant is a shell company (as defined in Rule 126.2 of the Exchange Act). Yeso No x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yesx No o The number of shares of common stock outstanding as of November 12, 2012 was 28,755,451. Table of Contents EC Development, Inc. PART I. FINANCIAL INFORMATION Item 1. Balance Sheet 3 Statement of Operations 4 Statement of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 Part II.OTHER INFORMATION Item 1. Legal Proceedings 23 Item1a. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 EX-31.1 Certification EX-31.2 Certification EX-32.1 Certification Table of Contents PART I ITEM 1 FINANCIAL STATEMENTS EC DEVELOPMENT, INC. (Formerly EC Development, LLC) BALANCE SHEET September 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable Prepaid expenses - Other current assets - Total current assets Fixed assets - net Intangible assets -software Deferred patent costs TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Distributions due to LLC members - Current portion of long-term debt Note payable - related party Loan payable - related party - Deferred revenue - Total current liabilities Long-term debt TOTAL LIABILITIES STOCKHOLDERS'EQUITY Preferred stock, $.001 par value, 20,000,000 shares authorized;none issued - - Common stock, $.001 par value, 100,000,000 shares authorized;27,705,451 and 26,825,194 issued and outstanding as of September 30, 2012 (Unaudited) and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES ANDSTOCKHOLDERS' EQUITY $ $ See notes to financial statements 3 Table of Contents EC DEVELOPMENT, INC. STATEMENT OF OPERATIONS (Formerly EC Development, LLC) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Cost of revenues Gross Margin Operating Expenses Compensation expense Amortization and depreciation General & administrative expenses Stock based compensation - - Forgiveness of debt - - Gain on settlement of debt - - ) - Interest expense Total Operating Expenses Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common sharesoutstanding - basic and diluted See notes to financial statements 4 Table of Contents EC DEVELOPMENT, INC. (Formerly EC Development, LLC) STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock issued for interest - Stock issued for note payable ) Changes in assets and liabilities: Accounts receivable ) Prepaid expenses ) - Security deposit ) - Accounts payable and accrued expenses ) Deferred revenue - Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Sales of common stock Sales of warrants - Purchase and cancellation of common stock ) - Decrease in loan payable - stockholder/officer - ) Proceeds from note payable Distributions due to LLC members - ) Decrease in note payable - related party ) ) Payments of notes payable ) ) Net cash provided by financing activities Net increase (decrease) in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Summary of non-cash financing transactions: Common stock in settlement of note payable and interest $ $
